DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.

Allowable Subject Matter
Claims 1-24 and 26-44, are allowed.

The following is an examiner’s statement of reasons for allowance: According to the Applicant’s remarks and/or amendments mailed on 10/18/2021, the prior art references (Stitt and Strushsaker) does not teach at least the indicated portion of the claim of a system for obtaining sensor information to locate a plurality of portable devices, said system comprising: a first controller device operable to communicate with a first portable device via a first communication channel of a first communication link, wherein the plurality of portable devices includes the first portable device; a second controller device operable to communicate with a second portable device via a second communication channel over a second communication link, wherein the plurality of portable devices includes the second portable device; a communication supervisor including a communication supervisor processor that is separate from a first processor of the first controller device and separate from a second processor of the second controller device, the communication supervisor configured to direct the first controller device and the second controller device to communicate respectively with the first portable device and the second portable device via the first communication link and the second communication link, wherein the communication supervisor directs first communications between first controller device and the first portable device and directs second communications between the second controller device and the second portable device, wherein the communication supervisor directs the first and second communications to occur simultaneously; wherein the communication supervisor determines at least one of a first time and a first frequency for the first communications and at least one of a second time and a second frequency for the second communications, wherein the at least one of the first time and the first frequency is different from the at least one of the second time and the second frequency; Applicant: DENSO International America, Inc. Appl. No.: 16/660,856 Page No.: 3 wherein the communication supervisor directs transmissions for the first communications according to the at least one of the first time and the first frequency and directs transmissions for the second communications according to the at least one of the second time and the second frequency, wherein detection of sensor information associated with the first portable device is conducted with respect to the first communications transmitted according to the at least one first time and first frequency, wherein detection of sensor information associated with the second portable device is conducted with respect to the second communications transmitted according to the at least one second time and second frequency; a plurality of sensor devices, each sensor device of the plurality of sensor devices configured to obtain a sensed characteristic with respect to communications of the first communication link and the second communication link, wherein the sensor information for the first portable device is based on the sensed characteristic for communications of the first communication link, wherein the sensor information for the second portable device is based on the sensed characteristic for communications of the first communication link; wherein the communication supervisor provides, directly to the plurality of sensor devices, first information pertaining to the at least one of the first time and the first frequency for the first communications to enable the plurality of sensor devices to obtain the sensed characteristic with respect to communications of the first communication link; wherein the communication supervisor provides, directly to the plurality of sensor devices, second information pertaining to the at least one of the second time and the second frequency for the second communications to enable the plurality of sensor devices to obtain the sensed characteristic with respect to communications of the second communication link; and Applicant: DENSO International America, Inc. Appl. No.: 16/660,856 Page No.: 4 wherein a first location of the first portable device is determined based on the sensor information, and wherein a second location of the second portable device is determined based on the sensor information.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645